In an action to vacate a stipulation of settlement, the plaintiff appeals from so much of an order of the Supreme Court, Orange County (Owen, J.), dated September 29, 1992, as denied its motion for summary judgment and granted the defendants’ cross motion for summary judgment dismissing the complaint.
Ordered that the order is affirmed insofar as appealed from, with costs.
The plaintiff has failed to allege any legal or equitable basis upon which to vacate the stipulation of settlement (see, e.g., Matter of Frutiger, 29 NY2d 143, 149-150). Thus, the defendants were properly granted summary judgment. Rosenblatt, J. P., Lawrence, Copertino and Joy, JJ., concur.